AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT Co                                         T
                                           SOUTHERN DISTRICT OF CALIFORNI
             UNITED STATES OF AMERICA                                 JUDGMENT IN A               ~~Al                    ,
                                                                      (For Revocation of Prob• · BY       v1s~J'It<ctall!IE,1,if.
                                V.                                    (For Offenses Committed On or After
             ANTONIO CARDENAS-RICO(!)
                                                                         Case Number:        3:19-CR-07193-WQH

                                                                      Benjamin P. Davis
                                                                      Defendant's Attorney
REGISTRATION NO.

•-
THE DEFENDANT:
IZI admitted guilt to violation ofallegation(s) No.          I

D    was found guilty in violation ofallegation(s) No.     _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.
Accordin2ly, the court has ac\judicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

               I                  nv I, Committed a federal, state or local offense




     Supervised Release is.revoked and the defendant is sentenced as provided in page ithrough 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT .IS ORDERED that the defendant shall notify the United States attorney for this district within 3 0 days of any
change of name, residence, or mailing address until all-fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      Fehrnary 3 2020
                                                                      Date of!mposition of Sentence



                                                                      HON. WILLIAM Q.
                                                                      UNITED STATES
AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                ANTONIO CARDENAS-RICO(!)                                                 Judgment - Page 2 of2
CASE NUMBER:              3: 19-CR-07193-WQH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time Served




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
        •    at
                ---------                  A.M.               on
        •    as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        •    on or before
        •    as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

        Defendant delivered on                                           to
                                 -------------
 at                                       , with a certified copy of this judgment.
      ------------

                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                 3:19-CR-07193-WQH
